                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION


RICHARD SCHWARTZ AND ASSOCIATES, P.A.                                                         PLAINTIFF

VS.                                                                       NO.3:19-CV- 747-HTW-LRA

DR. DEIRDRE CHRISTENBERRY, M.D.,                                                            DEFENDANT

     PLAINTIFF'S NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF ITS
    MOTION TO SEAL THE CASE BECAUSE OF ATTORNEY-CLIENT PRIVILEGE

        The Plaintiff submits its Memorandum in Support of its Motion to Seal the Case Because

of Attorney-Client Privilege. The matter before the Court is a dispute between Richard Schwartz

and Associates, P.A. (“Schwartz”), a law firm, and Dr. Deirdre Christenberry, M.D., a medical

expert retained by RSA for ongoing asbestos cases.            The Plaintiff has found a series of errors

committed by the expert in her reports and requests the expert to correct them or pay damages for

these errors. Due to the nature of this matter and the fact that an attorney may not waive attorney-

client privilege, the Plaintiff moves to seal the entire matter under L.U. Civ. R. 79 Sealing of Court

Records.

        A.      Introduction

        The Plaintiff specifically requests the entire case 1 be permanently 2 sealed from public

access only, with CM/ECF access permitted to the litigants’ counsel 3. As this matter seeks

correction of reports by an expert for ongoing litigation, information protected by attorney-client


1
  L.U. Civ. R. 79(d)(3)(A) requires the non-confidential memorandum to include a description of what is
to be sealed. The Plaintiff seeks to seal the entire case.
2
  L.U. Civ. R. 79(d)(3)(E) requires the non-confidential memorandum to include a statement of the time
period the party is seeking to have the matter maintained under seal. The Plaintiff is seeks to have the case
permanently sealed.
3
  L.U. Civ. R. 79(d)(3)(B) requires the non-confidential memorandum to include a specific request of how
the case is to be sealed. The Plaintiff seeks to have the case sealed from public access only, with CM/ECF
access permitted to the litigants’ counsel, as set forth in subpart (2).
privilege and the work-product doctrine in those underlying cases must be disclosed to present the

facts adequately. Not sealing this matter will undermine the integrity of the attorney-client

privilege and work-product protection where corrections are sought. Further, the reports contain

sensitive medical and personally-identifying information regarding the subjects of the reports.

Any such report that attached as an exhibit to any pleading or motion would require substantial

redaction or be filed individually under seal. Sealing the entire case is judicially economic as it

will prevent the need for the parties to make, and the Court to consider multiple motions to seal

individual filings and avoid the confusion that would result in specifying errors in reports to which

all personally-identifying and sensitive medical information are redacted. 4

        B.       Attorney-Client Privilege 5

        The attorney-client privilege is the oldest privilege for confidential communications.

Hewes v. Langston, 853 So. 2d 1237, 1244. (Miss. 2003) (citations omitted.) The privilege

encourages full and frank discussion between lawyers and their clients to promote the two public

interests of observance of the law and the administration of justice. Id. The attorney-client

privilege, under Mississippi law, the privilege covers all information regarding the client and the

attorney in representing his client.




4
  L.U. Civ. R. 79(d)(3)(C) requires the non-confidential memorandum to include a statement of why sealing
is necessary, why it is most appropriate to seal from public access only, with CM/ECF access permitted to
the litigants’ counsel, and why another procedure will not suffice. Sealing is necessary to protect the
Plaintiff’s confidential attorney-client communications and protected work-product which form the basis
of its claims in this action. A less restrictive procedure will not suffice as the information the Plaintiff seeks
to protect are integral to the facts of the matter and other procedures would lead to judicial waste and
confusion in the record.
5
  L.U. Civ. R. 79(d)(3)(D) requires the non-confidential memorandum to include references to governing
case law. This section, and sections C and D, infra, set forth the governing case law, statutes, and Federal
Rules of Civil Procedure, Local Uniform Rules of Civil Procedure, and Administrative Procedures for
Electronic Case Filing which support the Plaintiff’s request to permanently seal the file from public access
and why less restrictive procedures will not suffice.

                                                  Page 2 of 7
       An attorney has a duty “[t]o maintain inviolate the confidence and, at every peril to

themselves, to preserve the secrets of their clients[.]” Miss. Code Ann. § 73-3-37. “A lawyer shall

not reveal information relating to the representation of a client unless the client gives informed

consent, the disclosure is impliedly authorized in order to carry out the representation,” or in

certain limited circumstances. Miss. RPC Rule 1.6.

       The matter at hand concerns the reports from a medical expert’s examination and

evaluation of the Plaintiff’s clients. These reports and other relevant facts involved in this dispute

contain medical and other sensitive information regarding the Plaintiff’s clients. Due to the nature

of this action and the Plaintiff’s inviolate duty to maintain its clients’ confidence even to its peril,

if the case is not sealed, the Plaintiff cannot develop the facts when to do so would require

disclosure of its clients’ secrets or confidential attorney-client communications. Likewise, there

is a substantial risk that sensitive or confidential information is inadvertently revealed even after

exercise of due diligence to prevent exposure of such information.

       C.      Work-Product Protection

       The work-product protection shields an attorney’s “thoughts, mental impressions,

strategies and analysis from discovery by opposing counsel.” Hewes, 853 at 1245. It is imperative

that a lawyer can work in private “free from unnecessary intrusion by opposing parties and their

counsel.” Id. The lawyer’s work consists of “interviews, statements, memoranda, correspondence,

briefs, mental impressions, personal beliefs and other . . . ways.” Id. These ideals are incorporated

into the Federal Rules of Civil Procedure. Rule 26(b)(3)(A) provides that “[o]rdinarily, a party

may not discover documents and tangible things that are prepared in anticipation of litigation or

for trial by or for another party or its representative….” Fed. R. Civ. P. 26(b)(3) Further, should

such materials be subject to an exemption requiring disclosure, “the disclosure of mental the



                                             Page 3 of 7
mental impressions, conclusions, opinions, or legal theories of a party’s attorney or other

representative concerning the litigation” must be protected. Id.

        Applying the work-product doctrine to retained experts, Rule 26(b)(4)(B) specifically

protects report drafts of any required expert report or disclosure. Fed. R. Civ. P. 26(b)(4). And

subject to certain exemptions 6, Rule 26(b)(4)(C) specifically applies the protections provided

under Rules 26(b)(3)(A) and (B) to “communications between the party’s attorney and any witness

required to provide a report under Rule 26(a)(2)(b)….” Id.

        The reports which Schwartz seeks to have corrected by Dr. Christenberry are directly

related to and prepared for the underlying and ongoing asbestos litigation.              Specifically, Dr.

Christenberry was retained as a medical expert to examine and evaluate the asbestos-related

injuries and risk of future injury to those litigants and to prepare reports regarding the same. As

this action was brought to have errors in those reports corrected, the facts relevant to the claims

and defenses of the parties will mainly be developed through communications between Schwartz

and Dr. Christenberry about the drafting and amendment of the reports.

        D.      Protection of Personal and Sensitive Information

        As with an attorney’s obligations to maintain its clients’ confidences, the Federal Rules of

Civil Procedure, and this Court’s Local Rules of Civil Procedure and Administrative Procedures

for Electronic Case Filing require an attorney to protect personal and sensitive information in

compliance with the E-Government Act of 2002, 107 P.L. 347, 116 Stat. 2899. Specifically,

Federal Rule 5.2 requires redaction of any filing that “contains an individual’s social security

number, taxpayer-identification number, or birth date, the name of an individual known to be a



6
  Communications that are exempt from work-product protection consist of communications concerning
the expert’s compensation, and facts, data, or assumptions relied on by the expert that were provided by the
attorney.

                                               Page 4 of 7
minor, or a financial account number.” Fed. R. Civ. P. 5.2 (emphasis added). This Court’s

Administrative Procedures further caution attorney’s filing documents which contain “(1) personal

identifying number, such as a driver’s license number; (2) medical records, treatment and

diagnosis; (3) employment history; (4) individual financial information; and, (5) proprietary or

trade secret information.” Administrative Procedures for Electronic Case Filing 7, § 9 – Privacy,

pp. 16 (December 2008).

          These requirements apply to all individuals, not just an attorney’s clients. And it is the sole

responsibility of the parties and attorneys to ensure compliance with the redaction requirements.

L.U. Civ. R. 5.2.

          Again, the matter at hand concerns medical reports and these reports contain personal and

sensitive information which will necessitate substantial redaction if used as an exhibit by either

party in any filing. Due to the redaction that would be required or advised, a document risks losing

its probative value as an exhibit or creating confusion in the record.

          Federal Rule 5.2 does provide options for filing unredacted copies of a document or

reference list under seal. Fed. R. Civ. P. 5.2(f)-(g). However, due to the amount of information

that must be or should be redacted from each document and the number of such documents that

will likely need to be filed in such a manner, these options will be taxing on the parties. And filing

in this manner still incurs the inherent risk that sensitive information will inadvertently be

disclosed.

          Another option would be for the parties to move to seal under Rule 79 for individual filings

with many attachments that would require substantial redaction. However, this matter will likely

require numerous such filings and associated motions and even if the motions are unopposed, the



7
    https://www.mssd.uscourts.gov/sites/mssd/files/administrative_procedures_12012018.pdf

                                               Page 5 of 7
need for consideration by the court will cause judicial waste. Sealing the case in its entirety will

prevent such waste.

       E.      Conclusion

       For the above state reasons, this Court should grant the Plaintiff’s Motion to Seal the Case

Because of Attorney-Client Privilege, to maintain the Plaintiff’s duty to protect its clients’

confidential information, maintain the integrity of the work-product protection, and promote

judicial economy.

       Respectfully submitted, this the 31st day of January 2020.

                                                     /s/ Emily C. Bradley______________
                                                     Emily C. Bradley, MSB #104523
                                                     Brent Hazzard, MSB #99721
                                                     Hazzard Law, LLC
                                                     447 Northpark Drive
                                                     Ridgeland, Mississippi 39157
                                                     T: (601) 977-5253
                                                     F: (601) 977-5236
                                                     emily.bradley@hazzardlaw.net
                                                     brent.hazzard@hazzardlaw.net




                                            Page 6 of 7
                                 CERTIFICATE OF SERVICE

       I, Emily C. Bradley, do hereby certify that I have this day served, via the CM/ECF System,

a true and correct copy of the above and foregoing Plaintiff’s Non-Confidential Memorandum in

Support of its Motion to Seal the Case Because of Attorney-Client Privilege to all counsel of record.

       So certified, this the 31st day of January 2020.
                                                               /s/ Emily C. Bradley____________




                                            Page 7 of 7
